Citation Nr: 0711440	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic yeast infection. 

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral temporomandibular syndrome.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a cyst in the left 
wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to July 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2003 and January 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In connection with this appeal the veteran testified at a 
hearing before a Decision Review Officer (DRO) sitting at the 
RO in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that the November 2003 rating decision 
granted service connection for chronic yeast infection and 
bilateral temporomandibular syndrome and assigned 
noncompensable initial evaluations for both disabilities, 
effective July 28, 2003.  Thereafter, the veteran perfected 
her appeal as to the propriety of the initially assigned 
ratings.  A March 2005 DRO decision granted increased 
ratings, to 10 percent, for both chronic yeast infection and 
bilateral temporomandibular syndrome, effective July 28, 
2003.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of 10 percent ratings is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw her claims of entitlement to 
increased ratings for chronic yeast infection and bilateral 
temporomandibular syndrome, the matters remain before the 
Board for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Chronic yeast infection is manifested by recurrent and 
chronic flare-ups that require ongoing treatment, without 
evidence that symptoms are not controlled by continuous 
treatment.  

3.  Bilateral temporomandibular syndrome is manifested by 
subjective complaints of tenderness, jaw popping, headaches, 
sensitive teeth, spasms, difficulty with opening of jaw, 
locking, clicking, crepitation, temporomandibular joint (TMJ) 
pain, cheek pain, uncomfortable bite, neck ache, and ringing 
in the ear, without evidence of inter-incisal movement 
limited to 21 to 30 millimeters or less.  

4.  Resolving all doubt in the favor of the veteran, she 
demonstrated bilateral patellofemoral syndrome, diagnosed as 
chronic, while in service and has a current diagnosis of 
bilateral chronic patellofemoral syndrome.

5.  The veteran had ganglion cysts of the left wrist during 
her military service and currently has a cyst in the left 
wrist.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic yeast infection have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic 
Code 7615-7610 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for bilateral temporomandibular syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9999-9905 (2006).  
3.  Bilateral chronic patellofemoral syndrome was incurred in 
the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A cyst in the left wrist was incurred in the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

As the Board herein grants the veteran's claims of 
entitlement to service connection for bilateral chronic 
patellofemoral syndrome and a cyst in the left wrist, no 
further action is required to comply with the VCAA and the 
implementing regulations that might otherwise be for 
consideration in the processing of these claims.  With regard 
to the veteran's initial rating claims, the Board finds that, 
for the following reasons, VA has satisfied it's duties to 
notify and assist the veteran.

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the Board notes 
that the veteran appealed the November 2003 rating decision 
with respect to the propriety of the disability ratings 
initially assigned to her service-connected chronic yeast 
infection and bilateral temporomandibular syndrome.  The 
Board notes that such initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of her concomitant responsibilities in 
the development of her claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  As such, in August 2003, prior to the 
initial November 2003 decision, the veteran was provided with 
notice of the VCAA and what evidence was necessary to 
substantiate her service connection claims.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The Board notes that the letter sent to the veteran in August 
2003 informed her of what evidence was needed to substantiate 
her service connection claims.  As indicated previously, the 
veteran has appealed with respect to the initially assigned 
ratings for her chronic yeast infection and bilateral 
temporomandibular syndrome.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In the instant case, the Board notes that the August 2003 
letter failed to provide adequate notice to the veteran as to 
the evidence necessary to substantiate her initial rating 
claims.  Even so, the Board finds that the veteran has not 
been prejudiced by such omission as additional documentation 
contained in the claims file, as well as her own statements, 
reflect that she had full knowledge of the evidence necessary 
to show entitlement to increased ratings for her chronic 
yeast infection and bilateral temporomandibular syndrome.  
Specifically, the August 2004 statement of the case advised 
the veteran that, pertinent to her chronic yeast infection, 
such was governed by the General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs.  The 
statement of the case also specifically informed her of the 
criteria necessary to establish a noncompensable, 10 percent, 
and 30 percent evaluation for such disability.  Regarding her 
bilateral temporomandibular syndrome, the August 2004 
statement of the case informed her of Diagnostic Code 9905 
and the criteria necessary to establish disability ratings 
between 10 and 40 percent.  While temporomandibular syndrome 
is not included in the Rating Schedule, such is rated as 
analogous to limited motion of temporomandibular articulation 
under Diagnostic Code 9905.  As such, the Board finds that 
the August 2004 statement of the case adequately advised the 
veteran of the rating criteria governing her service-
connected disabilities.

Following the issuance of the statement of the case, the 
veteran made arguments relevant to her initial rating claims 
with specific attention to the rating criteria in her August 
2004 substantive appeal and October 2004 DRO hearing.  
Thereafter, the veteran's initial rating claims were 
readjudicated in the March 2005 DRO decision and statement of 
the case.  As such, the Board finds that the veteran had full 
knowledge of the evidence necessary to substantiate her 
initial rating claims prior to readjudication in March 2005 
despite the fact that she was never provided with a specific 
letter addressing such criteria.

Therefore, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies with respect to 
the evidence necessary to establish entitlement to an initial 
rating have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Additionally, with respect to the fifth element of Dingess, 
supra, notification, namely the evidence necessary to 
establish an effective date, the Board notes that the veteran 
was not provided with such information.  Even so, the Board 
finds that there is no prejudice to the veteran in this 
regard.  Specifically, as the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
initial rating claims, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  

Moreover, the August 2003 letter sent to the veteran advised 
her of the evidence that VA would attempt to obtain and what 
evidence she was responsible for identifying or submitting to 
VA.  Although the veteran may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in her possession that pertains to the claims, the 
Board finds that she was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claims.  The 
August 2003 letter advised her to notify VA of any additional 
information or evidence that she believed would support her 
claims, and if she had additional records she could send them 
to VA, thus effectively notifying her to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and September 2003, 
December 2004, and January 2005 VA examination reports were 
reviewed by both the AOJ and the Board in connection with 
adjudication of her claims.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of her claims.  
Moreover, the veteran was provided with VA examinations in 
September 2003, December 2004, and January 2005 in order to 
adjudicate her initial rating claims.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, she will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

A.	Chronic Yeast Infection

The veteran is service-connected for chronic yeast infection, 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.116, Diagnostic Code 7615-7610 (2006), effective July 28, 
2003.  At her personal hearing and in documents of record, 
the veteran contends that she is under continuous treatment 
and her symptoms remain uncontrolled.  As such, the veteran 
claims that she is entitled to an initial rating in excess of 
10 percent for her service-connected chronic yeast infection.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that disease or injury of the 
vulva (including vulvovaginitis) under Diagnostic Code 7610 
is the service-connected disorder and that disease, injury, 
or adhesions of the ovary under Diagnostic Code 7615 is a 
residual condition.  Both gynecological conditions are 
evaluated under the General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs.  Such 
provides for a 10 percent evaluation for symptoms the require 
continuous treatment.  A 30 percent evaluation is warranted 
where symptoms are not controlled by continuous treatment. 

In the instant case, the veteran's chronic yeast infection is 
manifested by recurrent and chronic flare-ups that require 
ongoing treatment, without evidence that symptoms are not 
controlled by continuous treatment.  

Specifically, at her September 2003 VA examination, the 
veteran reported that, since 2001, she had no serious 
recurrent episodes of discharge; however, occasionally she 
had slight flares of irritating discharge without bleeding.  
She had no urinary complaints.  It was noted that the veteran 
was apparently still being followed for her recurrent bouts 
of yeast infections at the present time.  Upon physical 
examination, it was noted that she had a history of some 
recurrent problems with yeast infections.  At the present 
time, she had no complaints with discharge or pelvic 
complaints.  The diagnosis was recurrent yeast vaginitis 
under treatment, improved.

VA treatment records reflect that, in April 2004, the veteran 
had a yeast infection.  At such time, it was noted that she 
had recurrent yeast vaginitis and bacterial vaginosis.  
Diflucan was prescribed.

At the veteran's January 2005 VA examination, the examiner 
noted numerous in-service clinic visits for vaginal 
infections.  The veteran reported that, at times, such 
occurred two to three times a month and, at best, once a 
month.  Also, beginning in 1999, the veteran was treated with 
prophylactic Diflucan and numerous courses of metronidazole.  
The veteran reported that the vaginal infections were 
particularly bothersome as they occurred so frequently.  The 
examiner noted that the veteran was often requiring 
prescription medication for control and such was still an 
ongoing problem.  Upon physical examination, she had a normal 
appearing vaginal wall and there was no discharge.  Chronic 
vaginal infections of both the yeast and bacterial type was 
diagnosed.  Such were noted to be a continued problem for the 
veteran, requiring multiple visits to the doctor and multiple 
prescription medications. 

While the evidence of record demonstrates that the veteran 
has recurrent and chronic flare-ups of yeast infections that 
require ongoing treatment, there is no evidence that such 
symptoms are not controlled by medication.  Specifically, as 
noted in September 2003, the veteran's yeast infections were 
under treatment, but had improved.  Also, in April 2004, the 
veteran sought treatment for a yeast infection and was 
prescribed Diflucan.  Thereafter, when she was examined in 
January 2005, there was no physical evidence of a yeast 
infection.  Moreover, the January 2005 VA examiner noted that 
the veteran required medical for control.  Therefore, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 10 percent under the General Rating 
Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs because, on the basis of the above 
analysis, a preponderance of the evidence is against a 
finding that her symptoms more nearly approximate the 
criteria for the next higher evaluation.  

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's chronic yeast infection symptomatology has 
been stable throughout the appeal period.  As such, staged 
ratings in this case is not proper. 

B.	Bilateral temporomandibular syndrome

The veteran is service-connected for bilateral 
temporomandibular syndrome, evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9999-9905 
(2006), effective July 28, 2003.  At her personal hearing and 
in documents of record, the veteran contends that, as a 
result of her bilateral temporomandibular syndrome, she 
experiences pain, uneven movement of the jaw, headaches, and 
ear pain.  As such, the veteran claims that she is entitled 
to an initial rating in excess of 10 percent for her service-
connected bilateral temporomandibular syndrome.

Temporomandibular syndrome is not specifically included in 
the Rating Schedule.  Therefore, such syndrome has been rated 
as analogous to limited motion of temporomandibular 
articulation under Diagnostic Code 9905.  Such provides for a 
10 percent evaluation when range of lateral excursion is zero 
to four millimeters or when inter-incisal range is 31 to 40 
millimeters.  A 20 percent evaluation is warranted where 
inter-incisal range is 21 to 30 millimeters.  A 30 percent 
evaluation is provided when inter-incisal range is 11 to 20 
millimeters.  A 40 percent evaluation is warranted where 
inter-incisal range is zero to 10 millimeters.  A Note 
provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.

In the instant case, the veteran's bilateral 
temporomandibular syndrome is manifested by subjective 
complaints of tenderness, jaw popping, headaches, sensitive 
teeth, spasms, difficulty with opening of jaw, locking, 
clicking, crepitation, TMJ pain, cheek pain, uncomfortable 
bite, neck ache, and ringing in the ear, without evidence of 
inter-incisal movement limited to 21 to 30 millimeters or 
less.  

Specifically, at her September 2003 VA examination, the 
veteran reported that she had no actual locking of the jaw 
and noticed only occasional discomfort with chewing heavy 
food.  She was under no treatment for her jaw complaints at 
the present time.  Upon physical examination, the veteran 
indicated that areas of intermittent discomfort and slight 
clicking sensations about the temporomandibular joints 
bilaterally was usually brought on by excessive chewing of 
heavy food.  It was noted that there had been no recent 
progression in her complaints and she had never had any 
locking in the jaw.  It was also observed that the veteran 
was able to carry out fairly normal eating activity without 
instability or impairment of function.  At the time of 
examination, the veteran was noted to have a good bite in the 
jaw.  Bilateral temporomandibular syndrome post-operative, 
improved, was diagnosed.

In January 2004, treatment records indicate complaints of 
pain in the jaw.  It was noted that the veteran had a history 
of TMJ dislocation.  There were joint sounds of popping on 
opening.  The teeth showed an abnormal occlusal wear.  In 
March 2004, it was noted that the veteran experienced jaw 
popping three to four times a week, daily headaches, and 
sensitive teeth.  She also had a lot of spasms and difficulty 
with opening of jaw, locking, clicking, crepitation, TMJ 
pain, cheek pain, uncomfortable bite, neck ache, and ringing 
in the ear.  On examination, the veteran's jaw was not 
popping.  She had a 53 millimeter maximum opening.  

At the veteran's December 2004 VA examination, she complained 
of pain on wide opening.  It was observed that the veteran 
had 48 millimeters on right central incisal range of motion.  
She also indicated that she had locking four to five times 
upon yawning and was able to self-reduce.  The veteran 
reported that the pain lasted several minutes and was 
bilaterally, worse on the left.  Palpation of the masseter 
and temporalis muscles produced tenderness.  Remainder of the 
examination was noted to be negative.  The tentative 
diagnosis was myofascial pain dysfunction.  VA treatment 
records show that, in January 2005, she had severe TMJ, more 
on the left than right. 

While the evidence of record demonstrates that the veteran 
has subjective complaints of tenderness, jaw popping, 
headaches, sensitive teeth, spasms, difficulty with opening 
of jaw, locking, clicking, crepitation, TMJ pain, cheek pain, 
uncomfortable bite, neck ache, and ringing in the ear, there 
is no evidence that inter-incisal movement limited to 21 to 
30 millimeters or less.  Specifically, as noted in January 
2004, the veteran's maximum opening was 53 millimeters.  
Moreover, in December 2004, the veteran had 48 millimeters on 
right central incisal range of motion.  Therefore, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 10 percent under Diagnostic Code 9905 because, 
on the basis of the above analysis, a preponderance of the 
evidence is against a finding that her symptoms more nearly 
approximate the criteria for the next higher evaluation.  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate; however, the Board finds 
that the veteran's bilateral temporomandibular syndrome 
symptomatology has been stable throughout the appeal period.  
As such, staged ratings in this case are not proper.  



C.	Other Considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of entitlement to 
initial ratings in excess of 10 percent for chronic yeast 
infection and bilateral temporomandibular syndrome, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected chronic yeast infection 
or bilateral temporomandibular syndrome present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected chronic 
yeast infection and bilateral temporomandibular syndrome do 
not result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At her personal hearing and in documents of record, the 
veteran contends that she developed a bilateral knee disorder 
and a cyst in the left wrist during her active duty military 
service.  Therefore, she claims that service connection is 
warranted for such disabilities. 


A.	Bilateral Chronic Patellofemoral Syndrome

The veteran's service medical records reflect that, in August 
2000, she presented with a knee injury.  She complained of 
chronic right knee pain.  The assessment was right knee 
strain, first degree.  Also in August 2000, complaints of 
bilateral knee pain with some exercises were noted.  The 
assessment was bilateral knee pain, unknown etiology.  In 
December 2001, the veteran complained of bilateral knee pain.  
The assessment was collateral ligament strain.  In February 
2002, the veteran complained of ongoing left knee pain on and 
off for the prior two to three months with occasional left 
ankle pain.  The assessment was "patellofemoral pain 
syndrome versus migratory arthritises."  In June 2002, the 
veteran complained of bilateral knee pain on and off for the 
prior six months.  The assessment was definite patellofemoral 
pain syndrome bilaterally.  In November 2002, it was noted 
that the veteran had bilateral knee pain since 1999.  In 
December 2002, the veteran was seen for complaints of left 
knee pain.  The diagnosis was "? Patellar tendonitis vs. 
Osgood Schlatter's disease."  In January 2003, she 
complained of left knee pain.  Upon physical examination of 
both knees, there was grinding.  The provisional diagnosis 
was patellofemoral pain syndrome.  Later in January 2003, the 
veteran again reported bilateral leg pain for the prior four 
years.  Rule out patellar tendonitis was diagnosed.  In 
February 2003, a physical therapy clinic record reflects an 
assessment of patellofemoral syndrome, greater on the left 
than on the right.  In April 2003, it was noted that the 
veteran had patellar femoral pain and had been treated by 
physical therapy since February 2002.  In May 2003, the 
assessment was chronic patellofemoral pain syndrome.

Following the veteran's discharge from military service in 
July 2003, medical records continue to show treatment for a 
bilateral knee disorder, to include bilateral chronic 
patellofemoral syndrome.  Specifically, at a September 2003 
VA examination, bilateral peripatellar tendonitis was 
diagnosed and noted to be improved.  Also, in February 2004, 
VA treatment records show a diagnosis of chronic 
patellofemoral syndrome of the right and left knees.  It was 
also noted that such was persistent and there was probably 
some in-service aggravation.  In March 2004, the veteran was 
referred for physical therapy for her bilateral knee 
disorder.

However, the Board notes that, at the veteran's January 2005 
VA examination, both knees were determined to be normal 
despite her subjective complaints of pain.  As such, the 
evidence of record is in equipoise as to whether the veteran 
has a current bilateral knee disorder.  Resolving all doubt 
in the favor of the veteran, the Board finds that she has a 
current bilateral knee disorder, diagnosed as bilateral 
chronic patellofemoral syndrome.  As the veteran was 
diagnosed with the same bilateral chronic knee disorder in 
service, the Board finds that she incurred bilateral chronic 
patellofemoral syndrome during her military service.  
Therefore, service connection is warranted for such 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

B.	Cyst in the Left Wrist

The veteran's service medical records show that, in November 
2002, on physical examination, she had a two centimeter by 
two centimeter ganglion cyst on the left wrist.  Also, it was 
observed that she had a growth on her left wrist for seven 
months.  There was pain with pressure, but no numbness or 
tingling in her hand.  In March 2003, the veteran reported 
pain on the left dorsal wrist that began in January 2002.  It 
appeared to be a dorsal cyst, which the veteran indicated had 
come and gone.  The assessment was ganglion cyst on the left.  
In April 2003, the assessment was dorsal wrist ganglion.  She 
was treated with a splint.  Also in April 2003, it was 
observed that the veteran had a left wrist dorsal ganglion 
cyst that was aspirated on April 8, 2003.  In May 2003, it 
was noted that the veteran's wrist splint had resolved 
ganglion to the left wrist at the current time.  The 
assessment was left resolving ganglion cyst.  

Following the veteran's discharge from military service in 
July 2003, medical records continue to show treatment for a 
cyst in the left wrist.  Specifically, at her September 2003 
VA examination, a ganglion cyst of the left wrist was 
diagnosed and noted to be improved.  Also, in March 2004, VA 
treatment records show that, objectively, a small ganglion 
cyst was palpated over the dorsal aspect of the left wrist.  
A mass of the left wrist, possibly a ganglion cyst, was 
diagnosed.  It was further noted that the veteran had a .75 
centimeter spongy mass on top of her left wrist for the prior 
two to three weeks.  The record reflects that she had a 
history of having a ganglion cyst on the left wrist that was 
recurring for the third time.  It was observed that, the 
first time, the cyst spontaneously went down and that, the 
second time, it was drained.  In September 2004, it was noted 
that the veteran had a recurring cyst of the dorsal of the 
hand, which was nearly resolved.

The Board observes that a January 2005 VA examination failed 
to reveal objective evidence of functional impairment 
associated with such cyst.  Even so, as the veteran had an 
in-service history of left wrist ganglion cysts and the 
current medical evidence confirms the existence of such cyst, 
despite its asymptomatic nature, the Board finds that she 
incurred a cyst in the left wrist during her active duty 
military service.  Therefore, service connection for such 
disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


ORDER

An initial rating in excess of 10 percent for chronic yeast 
infection is denied. 

An initial rating in excess of 10 percent for bilateral 
temporomandibular syndrome is denied.

Service connection for bilateral chronic patellofemoral 
syndrome is granted.

Service connection for a cyst in the left wrist is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


